DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
This Office Action is in response to the Applicant’s Amendment filed on 01/08/2021.  In virtue of the amendment:
Claims 1-36 are present in the instant application.
Claims 1-6, 8, 11 and 12 are currently amended.
Claims 13-36 are withdrawn from further consideration.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 13-36 are canceled.

Examiner’s Statement of Reasons for Allowance
Claims 1-12 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a hybrid focal source antenna circuit configured to generate a source antenna beam, the hybrid focal source antenna circuit comprising a set of antenna elements coupled to one another, the set of antenna elements comprising: a first antenna element configured to be excited in a first spherical mode identified with a first transverse mode; and a second antenna element configured to be excited in a second, spherical mode identified with a second transverse mode, wherein the first transverse mode and the second transverse mode are of the same type of transverse mode but having a different order than one another such that the first spherical mode and the second spherical mode are co-polarized” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-12 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Matitsine (U.S. Pub. 2019/0027823 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.


/JIMMY T VU/Primary Examiner, Art Unit 2844